UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2167


MARIE THERESE ASSA’AD-FALTAS, MD MPH,

                Plaintiff - Appellant,

          v.

CITY OF COLUMBIA; THE CITY’S POLICE DEPARTMENT; JEAN H.
TOAL; DANA ELIZABETH DAVIS TURNER; PAMELA ELAINE JACOBS
HAWKINS; DANIEL E. RICKENMANN; DAVID A. FERNANDEZ; ROBERT G.
COOPER; CPD OFFICER TR HAMPE; ROSLYN W. FRIERSON, Director
of South Carolinas Office of Court Administration; REUBEN
SANTIAGO, Interim CPD Chief; TERESA WISLON, Manager of the
City; ALAN M. WILSON, Attorney General of South Carolina,
solely officially for injunctive and declaratory relief; and
other presently-unknown persons and entities who acted to
injure Plaintiff from 9 December 2010 to 4 February 2011,
and to also injure her on 8 April 2013.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cv-00298-TLW)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marie Therese Assa’ad-Faltas appeals the district court’s

order accepting the magistrate judge’s recommendation to dismiss

her 42 U.S.C. § 1983 (2012) action against Defendants.                   We have

limited   our   review   to   the    issues   raised    in    Assa’ad-Faltas’s

informal brief, see 4th Cir. R. 34(b) and find no reversible

error.     Accordingly,       we    deny   Assa’ad-Faltas’s       motions     for

injunctive relief pending appeal and for appointment of counsel

and affirm the district court’s judgment.                    Assa’ad-Faltas v.

City of Columbia, No. 3:14-cv-00298-TLW (D.S.C. Sept. 26, 2014).

We   dispense   with   oral   argument     because     the    facts   and   legal

contentions     are   adequately    presented   in     the   materials      before

this court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2